Citation Nr: 0000982	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-05 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1974 to January 1975.

An RO rating decision in February 1976 denied the veteran's 
claim for service connection for a nervous condition, on the 
basis that the Service Medical Board considered the veteran's 
condition to have existed prior to service and to have not 
been aggravated by service.  The veteran was notified of this 
decision in March 1976, and he did not appeal.

RO rating decisions in 1977, 1985, and 1987 determined that 
the veteran did not furnish any new and material evidence to 
warrant reconsideration of his claim.  In 1987, the veteran 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).

A decision by the Board in March 1988 determined that the new 
evidence submitted by the veteran did not establish a new 
factual basis to warrant allowance of a claim of entitlement 
to service connection for schizophrenia.

An RO rating decision in October 1992 determined that the 
evidence submitted by the veteran did not establish that the 
veteran's preexisting psychiatric condition progressed beyond 
its natural course during the veteran's short period of 
active duty.

In February 1998, the veteran submitted a request to reopen 
his claim of entitlement to service connection for chronic 
schizophrenia.  This matter comes to the Board from a March 
1998 RO rating decision that determined that there was no 
basis for reconsideration of the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran submitted a notice of disagreement in April 1998, 
and the RO issued a statement of the case in April 1998.  The 
veteran submitted a substantive appeal in April 1998.

A hearing scheduled for May 1998 was canceled by the veteran.  
The veteran submitted additional evidence in May 1998.  A 
supplemental statement of the case issued by the RO in June 
1998 determined that new and material evidence was submitted 
to reopen the veteran's claim, but then denied service 
connection.  Records indicate that the veteran canceled a 
hearing in May 1999 because of transportation problems.
   

FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1992, service 
connection for schizophrenia was denied.

2.  Some of the evidence received since the 1992 RO denial of 
service connection for schizophrenia has not previously been 
submitted to VA, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  On service entry examination in April 1974, no 
psychiatric disability was noted and it is not shown by clear 
and unmistakable evidence that a psychiatric disability pre-
existed service.

4.  Schizophrenia had its onset in service and was manifest 
to a degree of 10 percent within a year following separation 
from service. 


CONCLUSIONS OF LAW

1.  The unappealed 1992 RO decision, denying service 
connection for schizophrenia, was final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1100 (1992).

2.  Evidence submitted since the unappealed 1992 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

3.  Schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1974 to January 1975.

Service medical records at the time of the veteran's 
enlistment examination in April 1974 report normal neurologic 
and psychiatric systems.

A September 1974 report of the service Medical Board notes 
that the veteran completed basic training and then went AWOL 
in August 1974.  The veteran surrendered himself in September 
1974 and was confined to the stockade.  The veteran reported 
going AWOL out of fear that he was being persecuted by 
people.  The veteran reported that, in the stockade, he 
experienced severe agitation, assaultive ideation, 
persecutory delusions, and auditory hallucinations in the 
form of voices calling to him in a very degrading manner.  
Records show that the veteran proved to be a very difficult 
management problem in the stockade, and he was subsequently 
referred for psychiatric evaluation in view of his overt 
hallucinatory preoccupation.

Records show that the veteran did admit to having substantial 
emotional problems (in the form of apparent ideas of 
reference and overt paranoid ideation) prior to entering 
military service.  The veteran did admit to being a very 
nervous individual upon entering military service with 
preoccupations that people were "out to get" him and that 
people were "going to do something bad" to him.  The 
veteran denied any history of medical treatment prior to 
military service.

Records show that the veteran described having a difficult 
time in basic training at Fort Dix, exacerbated by a lack of 
friends, and difficulty in adjusting to military discipline.  
The veteran also described how, by the time he arrived at 
Fort Gordon after basic training, he did experience marked 
difficulty in concentration and marked tendencies to detach 
himself from situations around him.  Records show that the 
veteran gave the impression that he also began experiencing 
overt hallucinatory preoccupation.

Upon examination, the veteran was extremely agitated and 
quite obviously hallucinatorily preoccupied.  He seemed 
unable to volunteer much information.  At one point, he was 
noted to glance over his shoulder and make some comment 
toward an apparent visual hallucination.  He made reference 
to voices hollering at him, telling him how he was "no 
good" and how he was a "punk," etc.  He was noted to 
suddenly look in various parts of the room in response to 
apparent auditory hallucinations.  In brief responses to some 
questions, his orientation and intellectual capacities 
appeared grossly intact; insight and judgment were poor.

Records show that the veteran was hospitalized for 
approximately four weeks and maintained on very high doses of 
medication.  The veteran was diagnosed as follows:

Schizophrenia, paranoid, psychotic, 
severe, manifested by extreme agitation 
and overt delusional and hallucinatory 
preoccupation; treated and only minimally 
improved; minimal stress of routine 
military duty; severe predisposition with 
history suggestive of marked illness 
prior to entering military service; 
marked impairment for further military 
duty with current severe distortions of 
thinking and affect.

Records show that the veteran required continuing medical 
care and that he was transferred to a VA facility.  It was 
the opinion of the service Medical Board that the veteran was 
unfit for enlistment and unfit for retention.

The evidence of record at the time of the 1992 RO rating 
decision consisted primarily of service medical records, a 
report of the service Medical Board, VA medical records, 
Social Security records, and private treatment records.  This 
evidence, in general, suggested that the veteran's 
psychiatric condition existed prior to service and did not 
progress beyond its natural course during the veteran's short 
period of active duty.

Evidence submitted since the 1992 RO rating decision includes 
lay statements from members of the veteran's family to the 
effect that the veteran did not have any medical problems 
before entering military service, and that he did not take 
any medications for his nerves prior to military service.


B.  Whether new and material evidence has been
submitted to reopen the claim

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1992 decision, denying 
service connection for a psychiatric condition, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1992 RO rating decision, the evidence of record 
suggested that the veteran's psychiatric condition existed 
prior to service and was not aggravated in service.  The 
evidence added to the record after the 1992 RO rating 
decision includes lay statements to the effect that the 
veteran did not manifest symptoms, nor was he ever diagnosed 
with any psychiatric condition prior to his entry into 
military service.  This evidence must be considered to fairly 
evaluate the merits of the claim.  Hence, the evidence is 
"new and material," and the veteran's claim was correctly 
reopened by the RO.

As new and material evidence has been submitted since the 
October 1992 RO rating decision, the application to reopen 
the claim for service connection for schizophrenia is 
granted.


C.  Entitlement to service connection for schizophrenia

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded and no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Elkins v. West, 12 Vet. 
App. 209 (1999).
 
Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (1999).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
psychiatric condition clearly and unmistakably pre-existed 
service based on all relevant evidence of record.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).

In this case, the evidence of record reflects that the 
veteran was first diagnosed with "schizophrenia, paranoid, 
psychotic, severe," while in service in September 1974.  His 
psychiatric condition was manifested at the time by extreme 
agitation and overt delusional and hallucinatory 
preoccupation.  A report by the service Medical Board noted 
that the veteran's "severe predisposition with history [was] 
suggestive of marked illness prior to entering military 
service."  While the veteran did report a prior history of 
substantial emotional problems in the form of apparent ideas 
of reference and overt paranoid ideation, as well as 
reporting nervousness upon entering military service, there 
was no reference made by the veteran to any pre-service 
examination or diagnosis by a competent medical professional 
of any psychiatric condition.  To the contrary, the veteran 
specifically denied any history of medical treatment prior to 
entering military service.  Likewise, post-service medical 
records reflect the veteran's history of psychiatric episodes 
beginning in service in 1974.  Lastly, the 1998 lay 
statements by members of the veteran's family, while not in 
the form of affidavits, also note that the veteran did not 
have medical problems and did not take medications for his 
nerves prior to military service.  The Board finds these lay 
statements to be credible, in light of all evidence in the 
record including the absence of any medical treatment before 
service, the normal findings on the enlistment examination, 
and completion of about 3 months active service before the 
appearance of psychiatric behavior.  There is no discernible 
evidence in support of the service Medical Board's conclusion 
that the veteran's psychiatric condition pre-existed military 
service.  Determination of the existence of a pre-existing 
condition must be supported by contemporaneous evidence or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Accordingly, the Board 
finds that the evidence of record does not clearly and 
unmistakably shows that the veteran's psychiatric condition 
existed prior to entry into service.  38 C.F.R. 
§ 3.304(b)(2); Doran v. Brown, 6 Vet. App. 283, 286 (1994); 
see also Gahman v. West, 13 Vet. App. 148 (1999).  Thus, the 
presumption of soundness is not rebutted, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry in May 1974.  Parker v. Derwinski, 1 Vet. 
App. 522 (1991).

The veteran was first diagnosed with severe schizophrenia in 
1974 while in service.  Post-service medical records show 
evidence of treatment for schizophrenia and periods of 
hospitalization of the veteran in 1975--within one year of 
discharge from service--and a continuity of treatment for 
schizophrenia from 1975 to 1992.  Records in the claims 
folder reflect a diagnosis of chronic paranoid schizophrenia.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's psychiatric condition had its onset in service.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for schizophrenia with application of 
the benefit of the doubt in his favor.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER


Service connection for schizophrenia is granted.




		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

